Citation Nr: 0514382	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether an April 15, 1977 rating decision which granted 
service connection for postoperative left inguinal hernia was 
clearly and unmistakably erroneous in failing to assign a 
compensable disability rating.

2.  Whether an April 15, 1977 rating decision which granted 
service connection for postoperative left inguinal hernia was 
clearly and unmistakably erroneous in failing to assign a 
prestabilization rating.

3.  Whether a November 29, 1996 rating decision which granted 
a temporary total rating based on hospitalization from August 
23, 1993 to January 1, 1994 was clearly and unmistakably 
erroneous in failing to include the period from July 8, 1993 
to August 22, 1993 in the temporary total rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in relevant part: determined that 
there was no clear and unmistakable error in the RO's failure 
to assign a compensable disability rating, to include a 
prestabilization rating, in an April 15, 1977 rating decision 
which granted service connection for postoperative left 
inguinal hernia and assigned an initial noncompensable rating 
thereto; and determined that there was no clear and 
unmistakable error in failing to include the period from July 
8, 1993 to August 22, 1993 in a November 29, 1996 rating 
decision which granted a temporary total rating based on 
hospitalization from August 23, 1993 to January 1, 1994.

The Board observes that the veteran also appealed that aspect 
of the RO's February 2001 rating decision that denied his 
claim that the April 15, 1977 rating decision was clearly and 
unmistakably erroneous in failing to assign an initial 
compensable rating for his service-connected low back 
disorder.  However, in a Decision Review Officer's Decision 
dated in October 2002, the RO determined that there was CUE 
in the April 1977 rating decision, and assigned an initial 
compensable rating for the veteran's low back disorder 
(diagnosed as postoperative L5-S1 laminectomy and discectomy 
with degenerative disc disease), effective back to the 
original December 18, 1976 date of service connection for 
this disability.  As this constituted a complete grant of the 
benefit sought by the veteran, this issue is not before the 
Board and will not be addressed by the Board in this 
document.

However, at the time of his hearing before the undersigned, 
the veteran asserted that in October 2002, he should have 
been assigned a rating in excess of 10 percent effective from 
approximately 1985, since his back worsened at that time, and 
a still higher rating effective from approximately 1991, when 
his back worsened again.  The Board construes this claim as a 
motion for CUE in the October 2002 RO rating decision which 
found CUE in the April 1977 rating decision, and assigned a 
10 percent rating, effective from December 18, 1976 to July 
7, 1993.  As this has not been developed or certified for 
appellate review, it is hereby referred to the RO for 
appropriate action.

The Board observes that in a rating decision dated in 
September 1999, the RO considered the veteran's motion for 
clear and unmistakable error in the RO's failure  to assign a 
compensable disability rating for the residuals of a 
postoperative left inguinal hernia in its April 15, 1977 
rating decision.  In its September 1999 rating decision, the 
RO found that there was clear and unmistakable error in the 
RO's failure to assign an initial 10 percent evaluation for 
"tender inguinal hernia repair scar" in its April 1977 
rating decision.  The RO thus revised this rating decision to 
reflect service connection and an initial 10 percent rating 
for "neuroma in the herniorrhaphy scar," effective from 
December 18, 1976.  In a July 2002 hearing before an RO 
hearing officer, the veteran testified that this did not 
satisfy his motion for clear and unmistakable error in the 
failure to assign an initial compensable rating for the 
postoperative left inguinal hernia itself, as opposed to the 
associated hernia repair scar.  Thus, the Board determines 
that the issue of whether an April 15, 1977 rating decision 
which granted service connection for postoperative left 
inguinal hernia was clearly and unmistakably erroneous in 
failing to assign a compensable disability rating remains in 
appellate status.

In March 2004, the veteran testified at a hearing held at the 
RO before the undersigned, who is the Veterans Law Judge 
responsible for making the final determination in this case, 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  At that time, 
the undersigned granted the veteran's request to have the 
record held open for an additional period of 60 days from the 
date of the hearing to allow him to obtain and submit a 
medical opinion concerning his claim for separate compensable 
evaluations for a neuroma and a painful scar.  The Board 
subsequently received such a statement in June 2004, 
accompanied by a statement from the veteran waiving initial 
RO review of this evidence.  See 38 C.F.R. § 20.1304 (2004).  

The Board observes that while the veteran offered testimony 
on the issue of entitlement to separate compensable 
evaluations for a neuroma and a painful scar, effective from 
December 18, 1976, and later submitted the evidence described 
above in support of this claim, it does not appear that this 
issue has been developed by the RO or certified for appellate 
review.  Therefore, the Board construes the veteran's 
testimony as a claim for entitlement to separate compensable 
evaluations for a neuroma and a painful scar, effective from 
December 18, 1976, and hereby refers this claim to the RO for 
appropriate action.

In addition, the Board observes that in his VA Form 9 
substantive appeal, received by VA in January 2003, the 
veteran, for the first time, mentioned simply "additional 
period of unemployability."  He clarified this statement 
during the course of his hearing, at which time he stated he 
was seeking a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities from November 1, 1995 to October 28, 1996.  In 
reviewing the veteran's claims file, the Board observes that 
in a rating decision dated in September 1997, the RO granted 
the veteran's claim for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities from December 29, 1994 to October 31, 1995 and 
then again effective as of October 29, 1996.  It does not 
appear that the veteran filed an appeal to this decision, and 
it thus became final.  As such, the Board construes the 
veteran's contentions at his hearing as a motion to reverse 
or revise the September 1997 decision based upon clear and 
unmistakable error.  As the issue of whether the September 
30, 1997 rating decision which granted a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities from December 29, 1994 to 
October 31, 1995, and then again effective as of October 29, 
1996, was clearly and unmistakably erroneous in failing to 
include the period from November 1, 1995 to October 28, 1996 
in the total rating for compensation has not been developed 
or certified for appellate review, it is hereby referred to 
the RO for appropriate action.

Finally, at the time of this hearing the veteran testified 
that he stopped working on June 15, 1993, and did not begin 
working again until January of 1994.  Since he was receiving 
a temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 from August 23, 1993 to January 1, 1994, the veteran's 
representative raised the issue of the veteran's entitlement 
to a total rating for compensation based on individual 
unemployability due to service-connected disabilities from 
June 15, 1993 to August 22, 1993.  As this issue has not been 
developed or certified for appellate review, and is separate 
from the current appeal concerning CUE in the assignment of a 
temporary total rating based on hospitalization for the 
period from July 8, 1993 to August 22, 1993, it is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a rating decision dated April 15, 1977, the RO granted 
service connection for postoperative left inguinal hernia, 
and assigned a noncompensable (zero percent) disability 
rating, with no prestabilization rating.

2.  The facts as they were known at the time of the RO's 
decision of April 15, 1977 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's decision of April 15, 1977 were correctly 
applied and it has not been shown otherwise.

4.  In a rating decision dated November 29, 1996, the RO 
granted a temporary total rating based on hospitalization 
from August 23, 1993 to January 1, 1994 but did not include 
the period from July 8, 1993 to August 22, 1993 in the 
temporary total rating.

5.  The facts as they were known at the time of the RO's 
decision of November 29, 1996 were correct and it has not 
been shown otherwise.

6.  The statutory and regulatory provisions in effect at the 
time of the RO's decision of November 29, 1996 were correctly 
applied and it has not been shown otherwise.


CONCLUSIONS OF LAW

1.  The rating decision of April 15, 1977 wherein the RO 
granted service connection for postoperative left inguinal 
hernia, and assigned a noncompensable (zero percent) 
disability rating, with no prestabilization rating, did not 
contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2004).

2.  The rating decision of November 29, 1996 wherein the RO 
granted a temporary total rating based on hospitalization 
from August 23, 1993 to January 1, 1994 but did not include 
the period from July 8, 1993 to August 22, 1993 in the 
temporary total rating, did not contain CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The Board notes that the October 2002 statement of the case 
(SOC), as well as letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
CUE motions.  The SOC informed the veteran of the laws and 
regulations governing CUE.  The veteran testified at hearings 
in July 2002 before an RO hearing officer and in March 2004 
before the undersigned Veterans Law Judge, at which time the 
veteran was advised at length and in person about the 
elements he would need to show to establish CUE.  
Furthermore, all the pertinent evidence is already of record.  
In light of the above, further development in this regard 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to CUE.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In any case, the Board observes that the Court has held that 
the VCAA is generally not applicable to motions alleging CUE 
in prior VA decisions.  See Livesay v. Principi, 15 Vet. App. 
165 (en banc) (2001) (regarding Board decisions); Parker v. 
Principi, 15 Vet. App. 407 (2002) (regarding RO decisions).  
Accordingly, the Board finds that the VCAA is not applicable 
to the veteran's CUE motions as a matter of law, and that re-
adjudication of the veteran's motions is now appropriate 
without further action regarding the VCAA.   

I.  CUE in April 15, 1977 Rating Decision

In connection with the current appeal, the veteran contends 
that the RO's rating decision of April 15, 1977 should be 
found to contain clear and unmistakable error in failing to 
assign a compensable initial disability rating for his 
service-connected postoperative left inguinal hernia, because 
the medical evidence then of record established his 
entitlement to a compensable rating.  He also asserts that 
this decision should be found to contain CUE in failing to 
assign a prestabilization rating for this disability.

The RO's April 1977 rating decision which granted service 
connection for postoperative left inguinal hernia, and 
assigned a noncompensable (zero percent) rating for this 
disability, was not appealed.  In the absence of a finding of 
clear and unmistakable error, such a decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a) (2004).  In asserting a claim of CUE, the claimant 
must show that:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314). 

In order to determine whether the April 1977 rating decision 
constituted clear and unmistakable error, the Board must 
review the evidence which was of record at the time of the 
April 1977 rating decision.  A determination of clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

Evidence of record at the time of the April 1977 rating 
decision included the veteran's service medical records, 
which show that in March 1976, the veteran presented with 
complaints of a left inguinal hernia of one year's duration.  
He stated that the hernia bulge had become symptomatic for 
the past week.  On March 15, 1976, he underwent a surgical 
left inguinal hernia repair (herniorrhaphy) under spinal 
anesthesia.  The operative report for this procedure shows 
that the veteran had an "uneventful postoperative course."  
A note to this report dated one week later indicates that the 
veteran returned one week after discharge with a wound 
infection, which was treated.  However, the note added that 
"no defect in the fascia or in the repair was noted."

Subsequent treatment records dated from March 1976 until the 
time of the veteran's discharge from service in December 1976 
show complaints of back pain ever since the herniorrhaphy as 
well as complaints of pain at the incision site, diagnosed as 
incisional pain and neuroma.  At the time of the veteran's 
December 1976 service discharge examination, no problems 
relating to the hernia itself were noted.  The examiner again 
indicated the veteran's complaints of constant back pain 
following the spinal anesthesia in March 1976.  

Also of record at the time of the April 1977 RO rating 
decision was the report of a VA examination conducted in 
February 1977.  At that time, the examiner noted that the 
veteran had undergone left inguinal hernia repair on March 
15, 1976, and had complained of back pain ever since that 
time.  He also noted that the veteran had had a wound 
infection which had fully healed in two weeks.  Examination 
revealed "no recurrence" of the veteran's previous hernia.  
The examiner noted that the left inguinal repair scar itself 
was slightly tender to the touch.  The examiner rendered a 
diagnosis of low back pain since the time of the spinal 
stenosis in 1976 per veteran's statement.

The Board observes that both the veteran's back disorder and 
his herniorrhaphy scar and neuroma are separately service 
connected and individually rated, and are not part of the 
postoperative left inguinal hernia for which the veteran is 
presently seeking a compensable rating and prestabilization 
rating based on CUE.

The veteran's postoperative left inguinal hernia was 
evaluated as noncompensably (zero percent) disabling under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7338 (1976), pursuant to which the severity of inguinal 
hernia is evaluated.  The Board notes that the criteria of DC 
7338 were exactly the same in April 1977 as they are 
presently.  Under DC 7338, a zero percent (noncompensable) 
rating is warranted when inguinal hernia is small, reducible, 
or without true hernia protrusion, or when inguinal hernia is 
not operated, but remediable.  A 10 percent rating is 
warranted for postoperative inguinal hernia which is 
recurrent, readily reducible and well supported by a truss or 
belt.  A 30 percent rating is warranted for postoperative 
inguinal hernia which is small and recurrent, or which is 
unoperated irremediable, not well supported by a truss, or 
not readily reducible.  Finally, a 60 percent rating is 
warranted for postoperative inguinal hernia which is large, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.

The provisions of 38 C.F.R. § 4.28, pertaining to 
prestabilization rating from the date of discharge from 
service, were likewise the same in April 1977 as they are 
currently.  Effective July 23, 1970, and at all times since, 
38 C.F.R. § 4.28 has provided as follows:

The following ratings may be assigned, in lieu of ratings 
prescribed elsewhere, under the conditions stated for 
disability from any disease or injury.  The prestabilization 
rating is not to be assigned in any case in which a total 
rating is immediately assignable under the regular provisions 
of the schedule or on the basis of individual 
unemployability.  The prestabilization 50-percent rating is 
not to be used in any case in which a rating of 50 percent or 
more is immediately assignable under the regular provisions.

Unstabilized condition with severe disability- 
Substantially gainful employment is not feasible or 
advisable... 100 percent

	Unhealed or incompletely healed wounds or injuries- 
	Material impairment of employability likely... 50 
percent

Note (1):  [VA] examination is not required prior to 
assignment of prestabilization ratings; however, the fact 
that examination was accomplished will not preclude 
assignment of these benefits.  Prestabilization ratings are 
for assignment in the immediate postdischarge period.  They 
will continue for a 12-month period following discharge from 
service.  However, prestabilization ratings may be changed to 
a regular schedular total rating or one authorizing a greater 
benefit at any time.  In each prestabilization rating an 
examination will be requested to be accomplished not earlier 
than 6 months nor more than 12 months following discharge.  
In those prestabilization ratings in which following 
examination reduction in evaluation is found to be warranted, 
the higher evaluation will be continued to the end of the 
12th month following discharge or to the end of the period 
provided under §3.105(e) of this chapter, whichever is later.  
Special monthly compensation should be assigned concurrently 
in these cases whenever records are adequate to establish 
entitlement.

38 C.F.R. § 4.28 (1976).

There has been no assertion that the correct facts as they 
were known at the time of the April 1977 RO decision were not 
before the adjudicator.  It is clear that the service medical 
records and the February 1977 VA examination report, which we 
the only relevant medical records then existing, were before 
the adjudicator.  That evidence contains medical findings 
which could reasonably support a denial of a compensable 
rating for the veteran's postoperative left inguinal hernia, 
particularly in light of the evidence that the hernia 
operation was successful, and the hernia itself had not 
recurred.  In this regard, the Board observes that the 
criteria for a minimum compensable 10 percent rating required 
evidence that a postoperative inguinal hernia be 
"recurrent."

Rather, the veteran's disagreement is with how the RO weighed 
or evaluated the evidence that was of record and with the way 
statutory or regulatory provisions extant at the time were 
applied.  He argues that the RO committed CUE when it failed 
to assign at least a 10 percent rating in April 1977, since 
he was experiencing significant symptomatology from his 
surgery at that time.  He also argues that the RO misapplied 
the VA regulation concerning prestabilization ratings for 
unhealed or incompletely healed wounds or injuries, since he 
believes that his hernia surgery had not fully healed by the 
time of the April 1977 rating decision.  However, since these 
types of error are not of the sort that is undebatable, but 
rather constitute arguments with respect to how the facts 
were weighed or evaluated (the veteran's first argument) or 
how the law was applied (the veteran's second argument), they 
are not ipso facto, clear and unmistakable.  Fugo, supra.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

On the basis of the above analysis, the Board finds that the 
veteran has not met the heavier burden, and, therefore, the 
April 15, 1977 RO rating decision did not involve clear and 
unmistakable error, and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400.

II.  CUE in November 29, 1996 Rating Decision

The veteran also contends that the RO's rating decision of 
November 29, 1996 should be found to contain clear and 
unmistakable error in failing to include the period from July 
8, 1993 to August 22, 1993 in the grant of a temporary total 
rating based on hospitalization from August 23, 1993 to 
January 1, 1994.  The veteran maintains that his 
hospitalization from July 8, 1993 through July 23, 1993 at 
the Palo Alto VA Medical Center (VAMC) was for treatment of 
his service-connected low back disorder, and he should be 
entitled to a temporary total disability rating for this time 
period.

A review of the evidence confirms that the veteran was 
hospitalized from July 8, 1993 to July 23, 1993 at the Palo 
Alto VAMC for treatment of chronic low back pain.  On July 
23, 1993, he was discharged in an "improved" condition, and 
was released home with instructions to perform a home 
rehabilitation exercises to help relieve his symptoms.  He 
was subsequently re-admitted on August 23, 1993 for a L5-S1 
laminectomy, which was performed on August 25, 1993.  He is 
in receipt of temporary total rating benefits based on the 
August 1993 hospitalization and subsequent convalescence.

The relevant regulation provided in November 1996, as it does 
at present, that a temporary total disability rating (100 
percent) will be assigned where a veteran has required 
hospital treatment for a service-connected disability in a VA 
hospital for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.  This regulation further provides that 
notwithstanding the fact that hospital admission was for a 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  Id.

Applying the CUE regulations set forth in detail previously 
in this decision, the Board finds that the evidence did not 
show that the veteran received hospital treatment for a 
service-connected disability in a VA hospital for a period in 
excess of 21 days from July 8, 1993 to August 22, 1993.  
While the veteran was treated during this period for a 
service-connected disability, i.e., a low back disorder, this 
hospitalization was for a period of 13 days, which does not 
meet the 21-day minimum statutory requirement for the 
assignment of a temporary total rating under the provisions 
of 38 C.F.R. § 4.29.  Thus, the veteran's contentions 
essentially amount to an argument that he should in some way 
be compensated because, factually, he was hospitalized for a 
service-connected disability.  However, as noted above, to 
simply claim CUE on the basis that a previous adjudication 
had improperly weighed and evaluated evidence can never rise 
to the stringent definition of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 
3 Vet. App. at 314). 

On the basis of the above analysis, the Board finds that the 
November 29, 1996 RO rating decision which assigned a 
temporary total rating based on hospitalization from August 
23, 1993 to January 1, 1994 did not involve clear and 
unmistakable error, and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400.


ORDER

The claim that there was clear and unmistakable error in the 
RO's failure to assign a compensable disability rating in an 
April 15, 1977 rating decision which granted service 
connection for postoperative left inguinal hernia is denied.

The claim that there was clear and unmistakable error in the 
RO's failure to assign a to assign a prestabilization rating 
in an April 15, 1977 rating decision which granted service 
connection for postoperative left inguinal hernia is denied.

The claim that there was clear and unmistakable error in the 
RO's failure to include the period from July 8, 1993 to 
August 22, 1993 in a November 29, 1996 rating decision which 
granted a temporary total rating based on hospitalization 
from August 23, 1993 to January 1, 1994 is denied.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


